La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
El 18 de julio de 1984 falleció el menor Kevin A. Meléndez Passalacqua en el Hospital Universitario del Niño donde se encontraba recluido. Sus familiares cercanos presentaron una demanda en daños y perjuicios en la que alegan que la muerte del menor fue ocasionada por “la culpa y negligencia de los demandados por impericia profesional médico-hospitalaria”. Anejo I, pág. 1. La demanda fue presentada el 4 de octubre de 1984 ante el Tribunal Superior, Sala de San Juan. Cuatro días más tarde, el Municipio de San Juan, uno de los code-mandados en el caso, fue emplazado.
El 11 de octubre de 1984 el codemandado Municipio de San Juan compareció mediante moción de prórroga en la cual le informó al tribunal que había recibido copia de la demanda y que estaban “realizando gestiones para proceder a iniciar la *621investigación correspondiente”. Anejo IV, pág. 5. El 31 de octubre de 1984 el municipio presentó una moción de desesti-mación en la que alegó falta de notificación previa de acuerdo con el Art. 11.03 de la Ley Núm. 146 de 18 de junio de 1980, la Ley Orgánica de los Municipios, 21 L.P.R.A. see. 3403. Esa moción la acompañó con una declaración jurada de la Fun-cionaría Ejecutiva de la División Legal del Municipio de San Juan en la cual ésta aseveró sustancialmente “[q]ue de un examen de los récords y archivo de correspondencia a [su] cargo, se desprende que en [este caso] se demandó y emplazó al Municipio de San Juan el 8 de octubre de 1984, sin haberse notificado previamente”. Anejo IV, pág. 10. El 21 de diciem-bre de 1984 los demandantes presentaron una moción de opo-sición a la desestimación, en la cual alegaron que ésta era im-procedente, ya que al municipio se le había demandado y em-plazado dentro del término de noventa (90) días “de nacida la causa de acción” y que bajo tales circunstancias la notifica-ción requerida por la Ley Orgánica de Municipios de 1980 era “académica, innecesaria e inútil”. De acuerdo con los de-mandantes, ellos habían cumplido con el propósito de la ley, pues el municipio tuvo conocimiento de los hechos para que pudiera investigar dentro de los noventa (90) días, pues la demanda contenía toda la información pertinente.
El 17 de enero de 1985, el tribunal dictó una sentencia parcial de desestimación de la demanda contra el Municipio de San Juan. El tribunal determinó que “[e]l acto de diligencia-miento del emplazamiento y la entrega de la demanda, [den-tro del término de noventa (90) días,] de por sí solo, no satis-face el requisito estatutario de [la] notificación escrita al Alcalde”, y que “[au]n si la demanda se presentase al día siguiente de la ocurrencia del daño, siempre subsistiría la obligación de cursar, con antelación a la presentación de la demanda, la notificación escrita que requiere la ley”. Anejo VI, pág. 13. Inconforme con esta sentencia, la parte deman-dante presentó ante este Tribunal un recurso de revisión. Le *622concedimos al codemandado recurrido, Municipio de San Juan, un término para que mostrara causa por la cual no debería-mos expedir el auto solicitado y revocar la sentencia parcial. El municipio ha comparecido y estando en condiciones para resolver el recurso, así procedemos a hacerlo.
Una vez más se encuentra ante este Tribunal una situa-ción que requiere que interpretemos la extensión y el ámbito del requisito de la notificación previa al soberano para poder iniciar en su contra una acción judicial de reclamación de daños personales o a la propiedad, causados por culpa o negli-gencia. La solución de la controversia que plantea este recurso requiere el análisis de varias cuestiones. Debemos en primer término interpretar el Art. 11.03 (c) de la Ley Orgánica de los Municipios de 1980 (21 L.P.R.A. sec. 3403(c)) para de-terminar exactamente cuál es el requisito de notificación que establece dicho artículo. Una vez hagamos esta determinación debemos resolver si la presentación de la demanda y el em-plazamiento dentro del término de noventa (90) días desde que “el reclamante tuvo conocimiento de los daños que re-clama” lo exime del requisito de la notificación previa que exige el Art. 11.03 (c).
I

El requisito de notificación del Art. 11.03(c) déla Ley Orgá-nica de los Municipios de 1980.

El Art. 11.03 (c) de la Ley Orgánica de los Municipios de 1980, lee como sigue:
(c) La referida notificación escrita se presentará al eje-cutivo municipal dentro de los noventa (90) días siguientes a la fecha en que el reclamante estuviere mental o física-mente imposibilitado para hacer dicha notificación dentro del término prescrito, no quedará sujeto a la limitación an-teriormente dispuesta, viniendo obligado a hacer la referida notificación dentro de los treinta (30) días siguientes a la fecha en que cese la incapacidad.
*623Como podrá observarse, al aprobarse este inciso del Art. 11.03 es obvio que se omitieron varias frases sumamente im-portantes; aquellas que indican el punto de partida para el cómputo del término de noventa (90) días que tiene un recla-mante para que, antes de iniciar la acción judicial, haga la notificación al alcalde que exige la ley.
Reiteradamente hemos decidido que “[n]uestra jurisprudencia rechaza la interpretación literalista de la ley” especialmente si a plena vista se ve que se ha cometido un error. Rivera Cabrera v. Registrador, 113 D.P.R. 661, 664-665 (1982). En Roig Commercial Bank v. Buscaglia, Tes., 74 D.P.R. 986, 998 (1953), este Tribunal determinó que si una palabra, frase o disposición ha sido aprobada por inadvertencia o error, especialmente si es contraria al resto de la ley o limitaría la efectividad de ésta, se puede eliminar. Entendemos que bajo las mismas circunstancias se puede añadir una frase o palabras, para que se pueda cumplir con la intención legislativa. R. E. Bernier, Aprobación e interpretación de las leyes en Puerto Rico, México, Ed. Cultural, 1963, Cap. XXXIX, pág. 216.
Para poder determinar cuáles fueron la frase o frases omi-tidas, debemos analizar la trayectoria histórica del requisito de la notificación al soberano y el historial legislativo de la disposición en cuestión. La Ley Orgánica de los Municipios de 1980, derogó la anterior Ley Municipal de 1960, (1) que fue la que por primera vez estableció el requisito de notificación al ejecutivo municipal, previa la iniciación judicial de cual-quier reclamación por daños personales o a la propiedad cau-sados por la culpa o negligencia de la entidad municipal.!2) *624El historial legislativo de la Ley Orgánica de los Municipios de 1980 es de poca ayuda, ya que refleja que hubo muy poca discusión sobre esta disposición. (3)
En Mangual v. Tribunal Superior, 88 D.P.R. 491, 498 (1963) observamos que “aparentemente el Art. 96 fue tomado en gran parte de la Sec. 50-e de la Ley Municipal General de Nueva York, McKinney’s, Consolidated Laws of New York, libro 23, págs. 85-86”, y que dicha ley contiene una disposi-ción que le permite a los tribunales conceder autorización para hacer la notificación aun después de expirado el término de *625noventa (90) días, previa demostración de causa para la de-mora. Esta disposición no se incorporó a nuestra ley, en su lugar se insertaron los incisos (c) y (d) (4). El inciso (c) del Art. 96 de la Ley Municipal de 1960, según quedó aprobado disponía:
(c) La referida notificación escrita se presentará al jefe ejecutivo municipal dentro de los 90 días siguientes a la fecha en que el reclamante tuvo conocimiento de los daños que reclama. Si el reclamante estuviere mental o físicamente imposibilitado para hacer dicha notificación dentro del tér-mino prescrito, no quedará sujeto a la limitación anterior-mente dispuesta, viniendo obligado a hacer la referida noti-ficación dentro de los 30 días siguientes a la fecha en que cese la incapacidad. (Énfasis suplido.)
De otra parte, el P. de la C. 1011 que más tarde se convirtió en la Ley Orgánica de los Municipios de 1980, contenía una disposición, el inciso (e) del Art. 11.03(c), idéntica al inciso (c) del Art. 96 de la Ley Municipal de 1960. De todo lo anteriormente expuesto se puede colegir que la intención del legislador fue aprobar una disposición con un requisito de notificación previa igual al que aparecía en la Ley Municipal de 1960 y que aparentemente por error o inadvertencia se omitieron las frases —“tuvo conocimiento de los daños que reclama. (5) Si el reclamante”— entre las palabras “reclaman-*626te” y “estuviere”. Por todo lo cual resolvemos, que el Art. 11.03(c) de la Ley Orgánica de los Municipios de 1980 debe leerse con la inclusión de las anteriores frases que por error o inadvertencia fueron omitidas de la versión que finalmente quedó aprobada. (6)
II

El Art. 11.03(c) de la Ley Orgánica de los Municipios de 1980 y la presentación de la demanda y el diligenciamiento del em-plazamiento dentro del término de los noventa (90) días.

En reiteradas ocasiones (7) hemos manifestado que tanto la Ley Orgánica de los Municipios de 1980 como la Ley de Pleitos contra el Estado exigen que la notificación al soberano sea hecha no sólo dentro de los noventa (90) días contados desde que el reclamante tuvo conocimiento de los daños, sino también, antes de iniciarse la acción judicial. (8) En otras pa-labras, estas leyes requieran que se cumpla con los dos requisi-tos, salvo cuando exista justa causa que haga innecesaria la notificación o prolongue el término para hacerla.
En el caso de Mangual v. Tribunal Superior, supra, tuvi-mos la primera oportunidad de interpretar la disposición so-*627bre notificación previa de la Ley Municipal de 1960. Este caso trataba de una demanda en daños y perjuicios incoada por un menor y sus padres contra el Municipio de Coamo. En dicha demanda se reclamaron daños relacionados con un accidente ocurrido el 3 de febrero de 1961 durante la celebración de unas fiestas patronales. El menor sufrió heridas graves al ser alcanzado por un cohete que fue quemado como parte del es-pectáculo de fuegos artificiales que auspiciaba el municipio. La demanda se presentó aproximadamente nueve (9) meses después de haber ocurrido el accidente, sin que se hubiese cursado la requerida notificación al municipio. El municipio presentó úna moción de desestimación donde alegaba “que los hechos expuestos en la demanda dejaban de exponer una re-clamación que justificara la concesión de remedio”. íd., pág. 492. Luego de una serie de trámites procesales el tribunal de-sestimó la demanda por no haberse cumplido con el requisito de la notificación previa al municipio dentro de los noventa (90) días. Es de esta decisión que los demandantes recurrie-ron ante este Tribunal. En esa ocasión dijimos que los propó-sitos del requisito de la notificación previa son:
. . . 1— proporcionar a estos cuerpos políticos la oportu-nidad de investigar los hechos que dan origen a la reclama-ción ; 2— desalentar las reclamaciones infundadas; 3— pro-piciar un pronto arreglo de las mismas; 4— permitir la ins-pección inmediata del lugar del accidente antes de que ocu-rran cambios; 5— descubrir el nombre de las personas que tienen conocimiento de los hechos y entrevistarlas mientras su recuerdo es más confiable; 6— advertir a las autoridades municipales de la existencia de la reclamación para que se provea la reserva necesaria en el presupuesto anual; y, 7— mitigar el importe de los daños sufridos mediante oportuna intervención ofreciendo tratamiento médico adecuado y pro-porcionando facilidades para hospitalizar al perjudicado. (9)
*628Citando a E. McQuillin, The Law of Municipal Corporations, 18 McQuillin Mun. Corp. Sec. 53.154 (1950), con aprobación expresamos que “[l]a notificación es una parte esencial de la causa de acción, y, a menos que se cumpla con la misma, no existe el derecho a demandar”. Mangual v. Tribumi Superior, supra, pág. 495. Finalmente concluimos que “el cumplimiento del requisito de notificación es una condición previa de cumplimiento estricto para poder demandar al municipio”. (10) Id., págs. 498-499. Sin embargo, esta posición tan absoluta se ha ido modificando para permitir excepciones. El propio McQuillin, op. cit., pág. 739, y refiriéndose a la presentación de la demanda y el diligenciamiento del emplazamiento dentro del término que se establece para hacer la notificación previa, expresa:
. . . Sin embargo, la presentación de una acción por daños por el demandante, dentro del término requerido para hacer entrega de la notificación, se ha considerado suficiente para justificar el no haber notificado a tiempo ya que se cumple cabalmente con el propósito claro del requisito, que es fo-mentar la investigación en las primeras etapas de una recla-mación cuando la cuestión aún está fresca, hay testigos dis-ponibles y las condiciones no han cambiado sustancial-mente. ... (Traducción nuestra.)
El próximo caso que nos brindó la oportunidad de inter-pretar la disposición de notificación previa al municipio fue el de Insurance Co. of P.R. v. Ruiz, 96 D.P.R. 175, 179 (1968). Este caso presentó la novel situación de que fue el municipio el que inició la acción de daños y perjuicios y, por lo tanto, el problema de la notificación surgió en relación con *629la reconvención compulsoria, no con la demanda. La demanda se presentó dentro de los noventa (90) días de ocurrido el ac-cidente, pero la reconvención se hizo tres (3) días después de transcurrido dicho término. Bajo estas circunstancias, ha-ciendo énfasis en el hecho de que la demanda del municipio se había presentado dentro de los noventa (90) días, que se trataba de una reconvención compulsoria y que el municipio no sufriría perjuicio, determinamos que “la iniciación de la acción judicial por el municipio dentro del término indicado hizo inoperante el requisito de notificación”. (11) También en-fatizamos que no extenderíamos sin sentido crítico el requisito de la notificación; que “[e]stas condiciones limitativas del derecho de las personas a solicitar reparación deben interpre-tarse restrictivamente”,(12) y que “[n]o hay razón alguna para distinguir en el caso de los cuerpos políticos, pues cono-cida es la tendencia prevaleciente a exigirles responsabilidad en la misma forma y extensión que a las personas natura-les”. (13)
Siguiendo esta misma trayectoria liberalizadora, en Insurance Co. of P.R. v. Ruiz, supra, pág. 179, resolvimos que la notificación, “aunque de cumplimiento estricto,... no es un requisito estrictamente jurisdiccional”, citado con aprobación en Loperena Irizarry v. E.L.A., 106 D.P.R. 357, 359 (1977); Rivera Rivera v. Trinidad, 100 D.P.R. 776, 780 (1972). Sin embargo, en Rivera de Vincenti v. E.L.A., 108 D.P.R. 64 (1978), un caso donde la Administradora del Fondo del Se-guro del Estado se subrogó en los derechos de un obrero y trajo una acción en daños y perjuicios contra el Estado dentro de los noventa (90) días de haber advenido a ser final y firme la decisión de la Administradora, pero luego de haber trans-currido ocho (8) años del accidente, manifestamos, a manera *630de dictum, al referirnos al argumento de la Administradora “de que el emplazamiento, diligenciado dentro de los 90 días siguientes a la fecha en que advino firme su decisión, satisfizo [el requisito de la notificación previa] . . . [que bastaba] re-cordar que el emplazamiento se expide al radicarse la deman-da, y que con ésta se inicia la acción civil”. Continuamos diciendo que la disposición sobre notificación es terminante en cuanto a que dispone que “ ‘ [n] o podrá iniciarse acción judicial de clase alguna ... si no se hubiese efectuado notificación escrita ...’ ”. (14) No obstante y a pesar de haber asumido esta posición, resolvimos que bajo las circunstancias del caso exis-tía justa causa que eximía al reclamante de la necesidad de cumplir con el requisito de la notificación previa y de esta forma continuamos con nuestra trayectoria liberalizadora en la aplicación del requisito de notificación y nuestro patrón de interpretar de forma restrictiva todas aquellas disposiciones que limitan el derecho de las personas a solicitar reparación. Expresamos que:
... [e]l rigorismo desmedido en la exigencia de la notifica-ción previa, que evade el elemento atemperante de “justa causa” provisto en el estatuto, no debe ser rémora en la evo-lución del pensamiento jurídico que tanto en la legislación como en la jurisprudencia está en marcha contra las inequi-*631dades residuales del otrora culto a la inmunidad del sobe-rano, impulsado por el contemporáneo concepto que iguala al Estado y al ciudadano ante el tribunal. En todo caso en que la tardanza en exceso de 90 días de ocurrido el accidente, no imputable al demandante en daños y perjuicios contra el Estado Libre Asociado, torne inútil e inoperante la notifica-ción previa . . ., tal notificación no será requerida, y el de-mandante será relevado de su observancia por justa causa. La referida notificación en el plazo relativamente corto de 90 días tiene el propósito de poner sobre aviso al Gobierno de que ha surgido una probable causa de acción por daños en su contra de modo que pueda activar sus recursos de investiga-ción prontamente, antes de que desaparezcan los testigos y las pruebas objetivas en orden a la preparación de una ade-cuada defensa contra la reclamación o una transacción ade-cuada de la misma, cuando proceda. (15)
En este mismo sentido en Meléndez Gutiérrez v. E.L.A., 113 D.P.R. 811, 815 (1983) dijimos que “donde el riesgo de que la prueba objetiva pueda desaparecer es mínimo, donde hay constancia efectiva de la identidad de los testigos y donde el Estado, por tanto, puede fácilmente investigar y corroborar los hechos alegados en la demanda que se radique —no es de aplicación inexorable [el requisito de la notificación previa] . . . por cuanto el objetivo que se persigue mediante la aplica-ción de la referida disposición legal no tiene razón de ser”.
La presentación de la demanda y el diligenciamiento del emplazamiento dentro del término de noventa (90) días desde que el reclamante tuvo conocimiento de los daños que reclama cumple cabalmente con el propósito del requisito de la notificación previa de dar aviso de la reclamación para que se activen los mecanismos de investigación del Gobierno antes de que desaparezcan los testigos y la prueba objetiva. Insistir en una notificación una vez “agotada toda [su] virtualidad y propósito, es trasladar la controversia justiciable a los predios *632de lo académico y ficticio”. (16) Tenemos el deber de hacer que el Derecho sirva propósitos útiles sociales, no esquemas teó-ricos abstractos que arrojan resultados prácticos absurdos; tales como consagrar la pérdida de derechos por darle vitali-dad a una condición o requisito que ya ha perdido su propó-sito, su razón de ser. Resolvemos en consecuencia, específica-mente, que en casos de reclamaciones por daños y perjuicios personales o a la propiedad, causados por la culpa o negligen-cia del Estado o el municipio, donde la parte demandante haya presentado la demanda y diligenciado el emplazamiento den-tro del término que requiere la ley para hacer la notificación previa al soberano, Art. 11.03, de la Ley Orgánica de los Mu-nicipios de 1980 (21 L.P.R.A. see. 3403) y Art. 2A de la Ley de Pleitos contra el Estado, 32 L.P.R.A. sec. 3077a, tal noti-ficación no será requerida, y el demandante quedará relevado de su observancia por justa causa.
Por los fundamentos antes expuestos, se dictará sentencia que revoque la aquí recurrida.

(1) Ley Núm. 142 de 21 de julio de 1960, según enmendada, 21 L.P.E.A. see. 2001 et seq.


(2)Las leyes municipales anteriores, tales como la Ley Núm. 53 de 28 de abril de 1928, Estableciendo un Gobierno Local para los Municipios de Puerto Rico; la Ley Núm. 85 de 31 de julio de 1919, Estableciendo un Sis-tema de Gobierno Local y Reorganizando los Servicios Municipales; la Ley *624de 14 de febrero de 1906, Para Establecer un Sistema de Gobierno Local y para otros Fines y la Ley Sobre Municipalidades de 1ro de marzo de 1902 no contenían disposición alguna que requiriera notificación previa a la inicia-ción de la acción.
De otra parte y en lo que respecta al estatuto que autoriza las deman-das contra el Estado, la Ley de Pleitos contra el Estado, Ley Núm. 104 de 29 de junio de 1955 (32 L.P.R.A. see. 3074 et seq.), ésta originalmente no incluyó una disposición que requiriera notificación previa al Estado. Este requisito fue añadido mediante enmienda a dicha ley, Art. 2A de la Ley Núm. 121 de 24 de junio de 1966 (32 L.P.R.A. sec. 3077a).
En el Informe de 12 de abril de 1966 de la Comisión de lo Jurídico de la Cámara de Representantes el cual recomendaba la aprobación del P. de la C. 492, que más tarde se convirtió en la Ley Núm. 121, supra, se indica que el propósito de la medida era “fijar un término durante el cual deberán notificarse las reclamaciones de cualquier clase contra el Estado Libre Aso-ciado de Puerto Rico por daños a la persona o la propiedad causados por culpa o negligencia del Estado, siguiendo el principio de la previa notifica-ción ya establecido en cuanto a acciones de igual naturaleza contra los mu-nicipios en virtud del Artículo 96 de la Ley núm. 142 de 21 de julio de 1960, que establece un Sistema de gobierno Local para los municipios de Puerto Rico”. 2 Diario de Sesiones de la Asamblea Legislativa 845 (1966). Re-sulta importante señalar que al incorporar el requisito de la notificación previa a la Ley de Pleitos contra el Estado, se incluyó la frase omitida en el Art. 11.03(c) de la Ley Orgánica de los Municipios de 1980.


(3)4 Diario de Sesiones, supra, pág. 1783 (1958). En el curso del debate en la Cámara de Representantes del P. de la C. 285 que más tarde se convirtió en la Ley Municipal de 1960, el Representante Méndez hizo una de las pocas alusiones al Art. 96 que allí aparecen —“que si a un municipio se puede demandar, ¿por qué no se puede establecer en ley, y en la Ley Municipal, que debe ser el sitio exa[c]to, aquellas notificaciones previas para que el municipio tenga alguna defensa?”
Del escaso historial legislativo también surge que el requisito de noti-ficación fue considerado de carácter sustantivo no procesal.


(4)E1 inciso (d) de la See. 1603 provee:
“Si el perjudicado fuere un menor de edad, o fuere persona sujeta a tutela, la persona que ejerza la patria potestad o la custodia del menor, o el tutor, según fuere el caso, vendrá obligada a notificar la reclamación dentro de los 90 días siguientes a la fecha en que tuvo conocimiento de los daños que reclama. Lo anterior no será obstáculo para que el menor o la persona sujeta a tutela haga la referida notificación dentro del término prescrito, a su propia iniciativa, si quien ejerce la patria potestad, custodia o tutela no lo hiciere.”


(5)Esta frase, dentro del contexto de la Ley de Demandas contra el Estado, supra, fue objeto de interpretación por este Tribunal en Rivera Encarnación v. E. L. A., 113 D.P.E. 383, 385 (1982). Allí dijimos que el punto de partida para el cómputo de los noventa (90) días que tiene el re-*626clamante para hacer la notificación previa que exige la ley “no comienza a contar a partir de la ocurrencia del acto negligente o el daño, sino desde el conocimiento del daño”.


(6)E1 inciso (c) del Art. 11.03 de la Ley Orgánica de los Municipios deberá leer como sigue:
“(c) La referida notificación escrita se presentará al ejecutivo municipal dentro de los noventa (90) días sigiuentes a la fecha en que el re-clamante tuvo conocimiento de los daños que reclama. Si el reclamante es-tuviere mental o físicamente imposibilitado para hacer dicha notificación dentro del término prescrito, no quedará sujeto a la limitación anterior-mente dispuesta, viniendo obligado a hacer la referida notificación dentro de los treinta (30) días siguientes a la fecha en que cese la incapacidad.”


(7)Mangual v. Tribunal Superior, 88 D.P.R. 491 (1963); Insurance Co. of P.R. v. Ruiz, 96 D.P.R. 175 (1968); E.L.A. v. Tribunal Superior, 104 D.P.R. 160 (1975); Rivera de Vincenti v. E.L.A., 108 D.P.R. 64 (1978).


(8)Regla 2 de las Reglas de Procedimiento Civil:
“Un pleito se inicia con la presentación de una demanda en el tribunal.”


(9)Mangual v. Tribunal Superior, supra, pág. 494.


(10)En E.L.A. v. Tribunal Superior, supra, pág. 163, a manera de dictum, puesto que lo que estaba envuelto en este caso era la suficiencia de una notificación hecha al Secretario de Salud, en vez de al Secretario de Justicia, citamos nuevamente con aprobación la norma expresada en el caso de Mangual v. Tribunal Superior, supra, pág. 495 de que “ ‘[l]a notificación es una parte esencial de la causa de acción, y, a menos que se cumpla con la misma, no existe el derecho a demandar’.”


(11) Insurance Co. of P.R. v. Ruiz, supra, pág. 178.


(12)Íd., pág. 179.


(13)Íd., pág. 179.


(14) Rivera de Vincenti v. E.L.A., supra, pág. 68.
Ley Núm. 121 de 29 de junio de 1966, Art. 2A(e), 32 L.P.R.A. sec. 3077a(e):
“(e) No podrá iniciarse acción judicial de clase alguna contra el Es-tado Libre Asociado de Puerto Rico por daños causados por la culpa o negli-gencia de aquél, si no se hubiese efectuado la notificación escrita en la forma y manera y dentro de los plazos prescritos en esta sección, a menos que no haya mediado justa causa para ello. Esta disposición no será apli-cable a los casos en que la responsabilidad del Estado esté cubierta por una póliza de seguro.”
Ley Orgánica de los Municipios de 1980, Art. 11.03(e), 21 L.P.R.A. see. 3403 (e):
“(e) No podrá iniciarse acción judicial de clase alguna contra un mu-nicipio por daños causados por la culpa o negligencia de aquél si no se hu-biese efectuado la notificación escrita en la forma y manera y dentro de los plazos prescritos por ley.”


(15) Rivera de Vincenti v. E.L.A., supra, pág. 69.


(16)Rivera de Vincenti v. E.L.A., supra, pág. YO.